Citation Nr: 0311305	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  02-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, rated 10 percent disabling. 

2.  Entitlement to an increased rating for instability of the 
left knee, rated 10 percent disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Leonard J. Vecchiollo



INTRODUCTION

The veteran served on active duty from February 1953 to June 
1956.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO)-which denied an increased rating for Pellegrini-
Stieda disease of both knees, rated 10 percent disabling.  In 
March 2002, the RO recharacterized the veteran's condition as 
degenerative arthritis of the left knee, rated 10 percent 
disabling, instability of the left knee, rated 10 percent 
disabling, and degenerative arthritis of the right knee, 
rated 10 percent disabling.  He continues to appeal for 
higher ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Although the veteran has submitted additional evidence since 
the March 2002 statement of the case (SOC), none of it 
pertains to his bilateral knee condition.  So it need not be 
addressed in a supplemental statement of the case (SSOC).

The Board will issue a decision concerning the claims for 
higher evaluations for the degenerative arthritis of the left 
and right knees, whereas, unfortunately, the Board must 
REMAND the other claim for an increased rating for the 
instability in the left knee.  That claim will be addressed 
following the ORDER.




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeals pertaining to 
the degenerative arthritis in his knees has been obtained.

2.  The veteran only has mild degenerative arthritis in his 
left knee and mild limitation of motion.

3.  The veteran also only has mild degenerative arthritis in 
his right knee and mild limitation of motion; and he does not 
have any subluxation or instability in this knee (as opposed 
to his left knee, for which he already has a separate 
rating).


CONCLUSIONS OF LAW

1.  The criteria have not been met for a rating higher than 
10 percent for the degenerative arthritis of the left knee.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2002).

2.  The criteria have not been met for a rating higher than 
10 percent for the degenerative arthritis of the right knee.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of the claim, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  It since has been codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), 
and the implementing regulations are found at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  Since the VCAA and 
implementing regulations are liberalizing, and therefore more 
favorable to the veteran, they must be considered in his 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a); see also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

In June 2001, the RO sent a letter to the veteran 
specifically informing him of the evidence and information 
necessary to substantiate his claim, the evidence that had 
already been submitted, the information and evidence that he 
should submit, and the assistance that VA would provide in 
obtaining evidence and information in support of his claim.  
Subsequently, the RO provided him a VA examination to obtain 
a medical opinion concerning the severity of the conditions 
at issue and obtained additional treatment records.  He also 
submitted additional evidence and argument.  Therefore, VA 
has complied with the duties to notify and assist him with 
his claims.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The veteran was granted service connection for minimal 
osteoarthritis of both knees and assigned a 10 percent 
evaluation from separation from service, June 1956.  From 
September to November 1965, he was hospitalized, in part, for 
Pellegrini-Stieda disease of both knees, and he received 
physical therapy for the condition.  After granting the 
applicable temporary total rating pursuant to 38 C.F.R. § 
4.29, the RO reclassified his service-connected condition as 
Pellegrini-Stieda disease of both knees and continued the 10 
percent rating, from December 1965.

In November 1997, the veteran requested an increased rating 
for his service-connected bilateral knee condition.  A VA 
joints examination was conducted in December 1997.  Range of 
motion was from 0 to 145 degrees in each knee (extension to 
flexion).  The examiner reported no effusion, swelling or 
ligamentous laxity.  And in the resulting diagnosis, the 
examiner also indicated the anterior and posterior cruciate 
ligaments, and the lateral collateral ligaments were intact.  
A magnetic resonance imaging (MRI) of the left knee showed 
suprapatellar joint effusion and a small popliteal cyst.  
Also noted was an increased signal in the subcutaneous tissue 
anterior to the infrapatellar ligament which may have been 
secondary to edema or inflammatory changes.  An MRI of the 
right knee showed a minimal amount of joint fluid and a tiny 
popliteal cyst.  A February 1998 joints examination diagnosed 
left knee osteoarthritis, tears of menisci, effusion and 
popliteal cyst.  A January 1998 VA general medical 
examination diagnosed arthralgia of both knees since 1954.  A 
January 1998 VA neurological examination diagnosed bursitis 
of both knees.

An August 1998, rating decision denied an increased rating.  
The veteran did not appeal that decision within one year of 
notification.

In November 2000, the veteran again appealed for an increased 
rating for his bilateral knee condition.  

A VA bones examination was conducted in November 2000.  The 
examination noted that there were no antalgic gait, edema or 
deformity of the knees present.  The following tests were 
negative, bilaterally:  valgus and varus stress tests, 
McMurray's, Apley's, and anterior drawer's.  Muscle strength 
was 5/5, bilaterally.  Sensation was normal.  X-ray studies 
of both knees showed bilateral calcification of the medial 
collateral ligaments, right greater than left, mild 
degenerative changes and no fractures.  

A January 2001 rating decision continued the 10 percent 
rating.  

A VA joints examination was conducted in September 2001.  
Examination noted that when the veteran squatted, the knees 
flexed to 90 degrees.  There was passive flexion and 
extension of both knees.  There was fluid in the left knee, 
as well as instability of the left knee to manual medial and 
lateral counter pressure.  No instability of the right knee 
to manual medial and lateral counter pressure was found.  

A VA joints examination was conducted in February 2002.  The 
range of motion of both knees was 0 degrees extension.  
Flexion of the left knee was 0 to 136 degrees; flexion of the 
right knee was 0 to 125 degrees.  The diagnosis was 
Pellegrini-Stieda disease, and bilateral calcification of the 
medial collateral ligaments, right greater than left, mild 
degenerative changes and no fractures.  

In March 2002, the RO recharacterized the veteran's condition 
as degenerative arthritis of the left knee, rated 10 percent 
disabling, instability of the left knee, rated 10 percent 
disabling, and degenerative arthritis of the right knee, 
rated 10 percent disabling.  

The veteran contends that he is entitled to higher ratings 
for his service-connected knee conditions as the symptoms and 
manifestations of these disabilities have increased in 
severity.

Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

When the veteran is appealing for a higher rating for a 
disability that was service connected many years ago, his 
current level of impairment is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Conversely, if he 
timely appealed the rating initially assigned for his 
disability, just after establishing his entitlement to 
service connection for it, then VA also must consider whether 
he is entitled to "staged" ratings to compensate him for 
times since filing his claim when his disability may have 
been more severe than at other times during the pendency 
of his appeal.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran has degenerative arthritis in the joints of both 
knees.  And degenerative arthritis is rated under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5003, which in 
turn indicate that it will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints involved.  Here, the specific joints 
involved are in the knees, so Code 5260 for limitation of 
flexion and Code 5261 for limitation of extension apply.  
Normal range of motion in the knee is from 0 degrees 
extension and 140 degrees flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Under Code 5260, a noncompensable, i.e., 0 percent rating is 
warranted if flexion is limited to no more than 60 degrees; a 
10 percent rating requires flexion limited to no more than 45 
degrees, a 20 percent rating to no more than 30 degrees, and 
a 30 percent rating to no more than 15 degrees.

Conversely, under Code 5261, a noncompensable rating of 0 
percent is warranted if extension is limited to no more than 
5 degrees; a 10 percent rating requires extension limited to 
no more than 10 degrees, a 20 percent rating to no more than 
15 degrees, a 30 percent rating to no more than 20 degrees, a 
40 percent rating to no more than 30 degrees, and a 50 
percent rating to no more than 45 degrees.

Code 5003 pertaining to arthritis also states that, even when 
the limitation of motion of the specific joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is for application, nonetheless, for each such 
major joint or group of minor joints affected by the 
limitation of motion-to be combined, not added, under Code 
5003.  Furthermore, even in the total absence of any 
limitation of motion, a 10 percent rating still will be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  And a 20 
percent still can be assigned in these situations if there is 
the evidence necessary to satisfy the requirements for the 
lesser 10 percent rating, in addition to occasional 
incapacitating exacerbations.  However, these ratings will 
not be combined with those based on limitation of motion.

Also, when determining the severity of musculoskeletal 
disabilities such as the ones at issue, which are at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his pain 
or painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms may "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59.

As evidenced by the results of his numerous VA examinations, 
the veteran simply does not have sufficient limitation of 
motion in either knee attributable to his arthritis to 
warrant a rating higher than 10 percent, even considering his 
pain and painful motion at their very worst.  He only has, at 
most, slight or mild limitation of motion in his knees, and 
unfortunately not even to an extent to even warrant a 
noncompensable (0 percent) rating under Codes 5260 and 5261.  
So even assuming that he has some quantifiable degree of 
additional functional loss in his knees due to his pain and 
other symptoms-especially more discomfort after prolonged 
standing at his job or elsewhere, those occasions when his 
symptoms are most prevalent still do not provide a basis for 
assigning ratings higher than 10 percent for his arthritis of 
either knee under Codes 5003, or in light of the Court's 
holding in DeLuca.

The Board also notes that the veteran does not have any 
objective clinical indications of instability, laxity or 
subluxation in his right knee (as opposed to his left knee, 
for which he already has a separate 10 percent rating).  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  And 
even if he did, he still does not have sufficient limitation 
of motion in either knee, i.e., to a compensable degree, to 
warrant additional compensation for instability apart from 
his osteoarthritis.  See VAOPGCPREC 9-98 (August 14, 1998).  
The ligaments and cartilage in his right knee has been stable 
to varus and valgus stress testing, and he consistently has 
had negative drawer tests as well as negative Apley's and 
McMurray's.  Clearly then, he is not entitled to separate 
ratings under Code 5257 (for instability) and Code 5003 (for 
arthritis).

The medical and other evidence of record shows that the 
overall severity of the veteran's degenerative arthritis of 
the left and right knees is most commensurate with the 
separate 10 percent ratings that he currently has.  The 
preponderance of the evidence is against his claims for 
higher ratings, so the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

The claim for an increased rating for the arthritis in the 
left knee is denied.

The claim for an increased rating for the arthritis in the 
right knee is denied.  


REMAND

The instability in the veteran's left knee (as opposed to his 
right knee) is rated according to the criteria of 38 C.F.R. § 
4.71a, Diagnostic Code 5257, which pertains to "other" 
impairment of the knee-inclusive of recurrent subluxation or 
lateral instability.  If the overall impairment is slight, 
then a 10 percent rating is warranted, if moderate a 20 
percent rating, and if severe a 30 percent rating.  Id.  The 
medical evidence currently of record, however, is simply 
inadequate to determine the extent of the veteran's 
instability in his left knee or the extent of the other 
impairment he may have in this knee under Code 5257.  So a 
medical opinion is needed to address this issue.  See 
38 U.S.C.A. § 5103A(d).  Thus, this claim is REMANDED to the 
RO for the following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated his left knee condition 
since November 2000.  Obtain the records 
from each health care provider he 
identifies.  
2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to undergo an orthopedic 
examination-primarily to determine the 
extent of the instability in his left 
knee according to Code 5257 
(i.e., whether it is slight, moderate or 
severe).  The examiner should also 
indicate whether the veteran's left knee 
locks and, if so, the frequency of the 
locking, instability, etc. Send the 
claims folder to the examiner for a 
review of the veteran's pertinent medical 
history.  All indicated studies should be 
performed.

3.  The RO should then readjudicate the 
veteran's claim for a separate rating 
higher than 10 percent for the 
instability in his left knee.  If his 
claim continues to be denied, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), including a citation and 
discussion of the applicable laws and 
regulations, and given an opportunity to 
respond before returning this claim to 
the Board, if appropriate.

The veteran need take no action until he is further notified.  
The purpose of this REMAND is to conduct further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the remaining claim at 
issue.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

